Citation Nr: 0203282	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for residuals of 
laceration wound of the right leg, currently evaluated as 10 
percent disabling.

(The issue of entitlement to an annual clothing allowance 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action that denied the 
veteran's claim for an increased rating, and a June 2000 
decision denying his claim for an annual clothing allowance.  

In September 2000, the Board remanded the veteran's claim for 
an increased rating for further evidentiary development.  In 
October 2001, the RO completed additional adjudicative action 
as to the issue of an increased rating, and also denied 
service connection for residuals of a fracture of the right 
fibula with muscle damage.  Since a notice of disagreement as 
to the latter issue is not associated with the claims file, 
the Board will confine its consideration to the matters set 
forth on the first page of the present decision.

Further, the Board is undertaking additional development as 
to the issue of entitlement to an annual clothing allowance, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  Id. at 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

Finally, in a January 17, 2002, letter, the veteran was 
advised that his appeal had been added to the Board's docket 
and he had the right to appear in person or before a Member 
of the Board.  On February 6, 2002, the veteran submitted a 
statement with additional medical evidence in direct response 
to the Board's January letter.  He requested that the new 
evidence be sent with his claims folder to the Board, 
essentially waiving RO review of the new information, see 
38 C.F.R. § 20.1304 (2001).  The Board observes that the 
recently published regulations, effective February 22, 2002, 
permit the Board to obtain evidence and cure procedural 
defects without remanding.  See 67 Fed. Reg. 3,099-3,016 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the interest of due process, and to ensure 
expeditious consideration of the veteran's claim, the Board 
has determined that a remand for the purpose of RO review of 
the additional medical evidence is not necessary to reach a 
fair decision on his claim.


FINDING OF FACT

Residuals of the service-connected right leg laceration wound 
include subjective complaints of pain and tenderness, without 
adhesions, ulceration, edema, inflammation, or limitation of 
function; recent VA examination findings show no impairment 
secondary to the scar.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right leg laceration wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7899-7805, 
7804 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

Before addressing the veteran's claim for an increased 
evaluation for residuals of a right leg laceration wound, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. at 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed statement of the case (SOC), and, after remand by 
the Board, a supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the SOC 
and SSOC issued by the RO clarified what evidence would be 
required to establish an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (now codified at 38 U.S.C. 
5103A(d)).  The VA examinations performed in June 1998 and 
March 2001, described in detail below, fulfill this 
requirement.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claim of whether an increased rating is warranted for the 
veteran's residuals of a right leg laceration wound.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed to the extent 
necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background

The veteran seeks an increased rating for residuals of his 
service-connected right leg laceration wound.  By way of 
background, a review of the claims file reveals that the 
veteran's service medical records were evidently destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  

Thus, in 1981, when the veteran filed his original claim for 
service connection, the only medical records available from 
his period of active service were Daily Sick Reports and an 
Admission and Disposition Sheet from a service hospital.  
These records documented that the veteran was hospitalized 
between June 21, 1944, and July 18, 1944, for a "wound, 
lacerated."

While the veteran did not describe how he had incurred the 
documented laceration when he filed his initial claim, a 1981 
statement received from a service comrade indicated that the 
veteran's hospitalization was due to an "industrial 
accident" that occurred while he was loading ammunition.  At 
his October 1983 personal hearing at the RO, the veteran 
confirmed this description of how his injury occurred, 
stating that he was struck by a forklift while loading 
ammunition onto a ship.  He also reported that he had 
fractured his leg at that time.

A September 1981 VA examination report includes the veteran's 
complaints of right leg pain, especially around the knee.  X-
rays showed an old healed fracture of the proximal right 
fibula.  The examiner described "evidence of a depressed 
area [with] soft tissue enlargement."  While the location of 
this area was not specifically described, the veteran was 
granted service connection for "residual, lacerating wound, 
right leg," in a November 1981 rating action that assigned a 
zero percent (noncompensable) disability evaluation under 
Diagnostic Code 5399.  Service connection was not in effect 
for residuals of a fracture or other bone pathology.

In August 1988, the RO awarded a 10 percent evaluation, for 
the veteran's service-connected laceration wound, under 
Diagnostic Code 5399-7805 (for scarring), effective from 
October 1986.  The records further show that, for reasons not 
apparent in the record, the veteran's assertions regarding 
the circumstances in which he received his lacerating wound 
changed after October 1986.  At that time, he submitted a 
copy of a recently issued certificate reflecting his award of 
the Purple Heart Medal for wounds received in the Asia-
Pacific Theater of Operations on June 17, 1945.  Thereafter, 
the veteran has contended that the laceration for which he is 
service-connected is the result of the injuries for which he 
was awarded the Purple Heart.  He also evidently informed his 
health care providers that he sustained a gunshot wound to 
his right leg during the war, and medical records, dated in 
the late 1980's and 1990's, reflect findings that are 
consistent with this contention.  Some of the records show 
that the healed fibular fracture was considered to be a 
residual of the veteran's asserted in-service gunshot wound, 
and that there were right leg scars consistent with the track 
of a bullet.

In May 1998, the RO received the veteran's claim for an 
increased rating.  In conjunction with his claim, VA 
outpatient medical records dated, in April 1998, and from 
October 1999 to May 2000, were obtained.  According to the 
April 1998 record, the veteran said his right calf hurt where 
he was shot.  He walked slowly but steadily, and said he 
walked one-hour daily and performed leg exercises.  The 
clinical assessment included alteration in comfort of the 
right leg.

A June 1998 VA examination report reflects the veteran's 
complaints of right leg pain and weakness.  He related 
history of status post gunshot wound in 1944 in service for 
which he underwent surgery, evidently for the bullet wound, 
that included removal of the bullet.  The examiner noted a 
depressed scar, measuring 1 centimeter (cm) by 1 cm.  Flesh 
tone was smooth and soft.  The scar was mildly tender on the 
surface and moderately (tender) to pressure on his calf 
muscle.  There was no adherence, ulceration, or skin 
breakdown, and texture was smooth.

Apparently relying on the veteran's stated history as to a 
gunshot wound, the examiner noted a depression where the 
bullet entered, with surrounding bulged muscle herniation.  
The extent of underlying tissue loss was described as 
"negligible".  There was no inflammation, edema, or keloid 
formation.  The scar color, compared to normal areas of skin, 
was flesh tone.  As to disfigurement, it was noted that there 
was a 10-cm-by 4-cm wide muscle herniation bulge of the 
lateral right lower leg.  It was noted that there was no 
limitation of function from the scar, but the veteran 
complained of pain and weakness of his leg.  Diagnoses 
included healed right fibular fracture with degenerative 
changes, and post-traumatic scar of the right lower leg with 
mild muscle herniation.  An X-ray of the veteran's right 
lower leg revealed a healed proximal mid-shaft fibular 
fracture and post-traumatic changes, with no opaque soft 
tissue foreign objects.

According to the April 1999 SOC, at that time, the RO 
evidently considered both Diagnostic Code 7805, for scarring, 
and Diagnostic Code 5326, for muscle hernia, and evaluated 
the veteran's service-connected right leg disability 
analogous to the latter.  

VA outpatient records, dated in December 1999, reflect the 
veteran's complaints of sharp and steady pain and stiffness 
in his right leg and knee that caused him to fall frequently.  
A history of a gunshot wound to the right knee was noted.  
The veteran's right hip and ankle motion were within normal 
limits, but knee flexion and extension were limited due to 
pain.  A mid-December entry indicates that the veteran was 
instructed on a home program of exercises for his knee and 
low back/hip area.  Treatment included physical therapy for 
pain in the right knee and the low back/hip area.

A January 2000 VA outpatient record shows that the veteran 
described right knee pain that was lessened, but still 
present.  He was fitted and issued a walker for ambulation.  
The examiner recommended the use of a TENS unit for right leg 
pain, noted to be a result of a gunshot injury in service.

Pursuant to the Board's September 2000 remand, the RO 
undertook additional development regarding the veteran's 
claim, that included contacting the NPRC to request 
information regarding the veteran's award of the Purple Heart 
for wounds received in action on June 17, 1945.  In February 
2001, the NPRC advised the RO that it had no facts and 
circumstances on file regarding the veteran's award of the 
Purple Heart.  The NPRC also provided copies of Admissions 
and Disposition Sheets of the 124th Station Hospital, 
duplicative of those previously received. 

The veteran underwent VA examinations in March 2001.  
According to the muscle examination report, the veteran 
reported to the examiner that he sustained a gunshot wound to 
the right lower leg in June 1944.  He said he was evacuated 
to a field hospital, and the bullet was removed.  The report 
further indicates that the veteran said he had undergone a 
magnetic resonance imaging (MRI) examination at a VA medical 
center in the winter of 2000, and was told that the bullet 
had apparently nicked the bone, but it was all healed up.  No 
surgery was suggested or recommended, based on that testing.  
The report further indicates that past records noted that the 
veteran had suffered a proximal fibular fracture, presumably 
when he was shot.

Further, on a scale of one to ten, the veteran claimed his 
right lower extremity muscle pain was a ten, constantly.  
Precipitating factors included standing or walking or any 
work.  Alleviating factors were sitting down, resting, moist 
heat, and medications, and the veteran felt he should use a 
wheelchair to get around.  Both legs and his low back 
bothered him, and he had difficulty with activities of daily 
living (ADL's).  In the VA examiner's opinion, as to the area 
of the veteran's leg involving the right lower extremity 
muscle, "I don't see how it could interfere very much with 
his ADL's other than his perception of pain in the leg."  
The report notes that, as to the apparent entry wound, it was 
in the veteran's right proximal lateral lower leg, and he had 
a visible 4-cm wide by 10-cm long mild muscle herniation when 
he dorisflexed his foot.  The veteran complained of 
tenderness to the scar with any palpation at all, even the 
lightest touch.  There was no great adhesion, though the 
tissue in the surrounding region of the muscle herniation was 
a bit firm.  There probably was some scar tissue there.  
There did not appear to be any tendon damage, and was no 
evidence of such.  As far as bone damage, the examiner stated 
it was known that the veteran had a healed fibular fracture.  
This wound was separate from his knee joint or ankle joint.  
The veteran's muscle strength was poor, but he also showed 
not much effort in his movements, complaining of too much 
pain.  There was some mild muscle herniation there.  He was 
able to dorsiflex and plantar flex the foot.  The examiner 
said that activated the peroneus longus muscle, but his 
motion was adequate for his ADL's.  Muscle contraction was 
felt with range of motion, with no spasm.  The diagnosis was 
muscle herniation from post-traumatic wound in 1944.

A VA orthopedic examination report, also dated March 2001, 
again noted the veteran's history of a gunshot wound to the 
right lower leg in June 1944 and that he suffered a fracture 
of the proximal third of his fibular bone.  It was reported 
that the bullet was removed, and that it transversed the 
right peroneus longus muscle region.  There were mild 
varicose veins observed in the right lower extremity.  The 
veteran complained of constant calf pain and an inability to 
walk any distance.  He used a walker issued by VA, but did 
not use the TENS unit issued in January 2000.  He wore a 
right leg elastic sleeve with a patellar donut.  The 
veteran's gait was antalgic and slow.  Right knee range of 
motion was flexion from 0 to 105 degrees, and extension of -3 
degrees, with complaints of pain with all range of knee 
motion.  There was no effusion noted and the examiner 
indicated that, due to the veteran's complaint of pain, even 
to the lightest touch, it was very difficult to examine him.

The examiner reviewed the June 1998 X-ray showing a healed 
proximal mid-shaft fibular fracture.  There was no joint 
diagnosis.  The examiner commented that the problems of the 
veteran's right leg entailed a scar.  Some mild muscle 
herniation was noted.  There were mild left lower extremity 
varicose veins and a healed mid-shaft fibular fracture.  It 
was noted that the veteran complained of pain in the entire 
lower extremity, but even with a light touch at the scar he 
complained.  Mostly, the veteran's pain was along the 
anterior tibial area of the lower leg.  The calf itself was 
not tender, and Homans' test was negative.  Location of the 
scar was in the upper lateral aspect of the veteran's lower 
extremity.  There was no impairment noted secondary to the 
scar.  The muscle group damaged was noted to be the right 
peroneus longus muscle. 

According to the October 2001 SSOC, the RO confirmed and 
continued the assigned 10 percent evaluation, and indicated 
that was the maximum schedular evaluation allowable for 
scarring that was tender and painful on objective 
demonstration, evidently evaluating the service-connected 
right leg disability under Diagnostic Code 7804 (Scars, 
superficial, tender and painful on objective demonstration).  
The October 2001 rating decision indicates that the RO denied 
service connection for residuals of a fracture of the right 
fibula with damage to Muscle Group (MG) XI.  That rating 
decision also indicates that the veteran's service-connected 
right leg residuals of a laceration wound were evaluated 
under Diagnostic Code 7899-7805, rating the scar on 
limitation of function of the affected part.

By letter of October 2001, the veteran was notified of the 
RO's denial of service connection for residuals of fracture 
of the right fibula with muscle damage.  He was advised of 
his appellate rights and, to the Board's knowledge, has not 
initiated an appeal as to that rating action.

A January 2002 VA physiatrist consultation note reflects the 
veteran's chief complaint of right upper fibula/calf pain.  
According to the record, the veteran had no problems before 
sustaining a gunshot wound in World War II that fractured his 
right fibular and was complicated by gangrene.  He had felt 
pain in the proximal right fibula and gastrocnemius area 
since that time.  He had recently undergone magnetic 
resonance imaging (MRI) and electromyography (EMG).  Results 
of the MRI were unknown, but the EMG of the right lower 
extremity was normal.  Recently, a right knee sleeve provided 
some relief.  The veteran complained of pulling type 
nonradiating pain in the upper third of the right fibula and 
surrounding gastrocnemius.  He felt some weakness that 
worsened with weightbearing and stretching the gastroc.  He 
had intermittent anterior right knee aching type pain without 
locking, and no left lower extremity symptoms.  The veteran 
complained of low back pain for the past thirty years.  

On examination, the veteran had an antalgic gait on the 
right.  Lower extremity strength was normal, except pain 
limited right knee and ankle dorisflexors.  Reflexes and 
sensation were normal.  The area of injury revealed a defect 
in the muscle, with tenderness to palpation and tenderness to 
the upper third of the fibula.  There was no redness, 
swelling, or additional symptoms.  1998 X-rays were noted to 
reveal a right knee mild arthritis and healed proximal 
midshaft fibular fracture.  The assessment included chronic 
neuropathic muscular right upper gastroc and fibular area 
pain status post gunshot wound.  Chronic secondary muscular 
low back pain with short left leg that might exacerbate the 
problem, and mild right knee arthritis were noted.  

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

While coordination of rating with impairment of function is 
expected in all instances,  38 C.F.R. § 4.21, evaluation of 
the same disability under various diagnoses is a violation of 
the prohibition against pyramiding as set forth in 38 C.F.R. 
§ 4.14.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.  38 C.F.R. § 4.45 .

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a right leg 
laceration wound are currently evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7899-7805, for a scar that 
results in limitation of function of the part affected.  In 
the event that the service-connected scar were to cause 
limitation of motion at the knee, limitation of leg flexion 
to 30 degrees would warrant a 20 percent evaluation, and 
limitation of leg extension to 15 degrees would warrant a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The normal range of motion of the knee is from 
zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Further, 
if the veteran were service-connected for muscle damage, 
slight injury to Muscle Group XI, which includes the 
posterior and lateral cural muscles and calf muscles, would 
warrant a zero percent evaluation; moderate injury would 
support a 10 percent evaluation; moderately severe injury 
would warrant 20 percent; and severe injury to that muscle 
group would warrant a 30 percent evaluation.  See 38 C.F.R. 
§ 4.73, DC 5311. 

The Board observes that, in the April 1999 SOC, the RO 
evidently evaluated the veteran's service-connected 
disability analogous to Diagnostic Code 5326 for evaluation 
of muscle herniation.  Then, in the October 2001 SSOC, the 
disability was apparently evaluated under Diagnostic Code 
7804, for tender scar, although the October 2001 rating 
decision indicates that the disability was rated analogous to 
Diagnostic Code 7805, for limitation of function.  This 
inconsistency in applying the Rating Schedule could create 
some confusion as to the proper code to be used.

It is important to point out that, in October 2001, the RO 
notified the veteran that service connection was denied for 
residuals of a fracture of the right fibula with damage to 
Muscle Group XI, noting in the rating decision that such non-
service-connected condition would be rated under DC 5311.  
(That is the disability that the veteran has asserted, 
without support in the medical record, resulted from an in-
service gunshot wound.)  Accordingly, any disability 
attributable to the fracture and/or muscle damage is a 
separate matter that is not on appeal at this time.

Given that the RO clarified, in the October 2001 rating, that 
the only service-connected disability is the residuals of 
laceration wound of the right leg, our task is to evaluate 
the disability resulting from that condition.  VA regulations 
permit the assignment of a rating by analogy under a code for 
a closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided, as is the use of analogous ratings for 
conditions of doubtful diagnosis or for those not medically 
supported by clinical and laboratory findings.  38 C.F.R. § 
4.20.

In June 1998, the VA examiner reported that the veteran had a 
small scar, 1-cm by 1-cm, that was mildly tender, with no 
adhesion, ulceration, or skin breakdown and only negligible 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The scar color was flesh tone.  There was 
no limitation of function from the scar, although the veteran 
complained of pain and weakness of his leg.  Mild muscle 
herniation was noted in the leg, but, as discussed above, 
that muscle damage is not service-connected.  In March 2001, 
the examiner reported mild muscle herniation and, more 
important, stated that there was no impairment noted 
secondary to the right calf scar.  While the recent VA 
examination reports reflect the veteran's complaints of pain, 
as noted above, no more than a 10 percent evaluation is 
warranted for scars that are tender to the touch, under DC 
7804.  In addition, no examiner has attributed any limitation 
of knee motion to the service-connected scar. 

Thus, although the service-connected residuals of a right leg 
laceration could be rated under either Diagnostic Code 7804 
or 7805, the rule against pyramiding precludes the use of 
multiple diagnostic codes in order to artificially inflate 
the service-connected evaluation.  38 C.F.R. § 4.14.  Rather, 
the diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The service-connected evaluation is assigned that 
most accurately reflects the degree of functional impairment 
shown by the evidence of record.  The recent VA examination 
reports document that there is no objective impairment 
secondary to the veteran's right leg scar.  However, the 
veteran does report tenderness to the touch.  Thus, the 
currently assigned 10 percent rating under Diagnostic Code 
7804 most accurately represents the current status of his 
service-connected right leg disability.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
residuals of a lacerating wound of the right leg.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The residuals of the veteran's right leg 
laceration wound, however, are not shown to cause any 
incoordination, excess fatigability, or other impairment of 
use of the right leg, nor does the evidence indicate that 
there are "flare-ups" involving the service-connected scar.  
The currently assigned 10 percent rating contemplates the 
veteran's subjective complaints of pain on movement.  
Accordingly, these regulations are not shown to provide a 
regulatory predicate upon which an increased evaluation may 
be granted for the residuals of the service-connected right 
leg laceration wound.


ORDER

An increased rating for residuals of a right leg laceration 
wound is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

